Grant, C. J.
(after stating the facts). A libel is a malicious publication, tending to expose a person to contempt, ridicule, hatred, or degradation of character. Barr v. Moore, 87 Pa. St. 390 (30 Am. Rep. 367), and authorities cited. “Words are to be understood in their plain and natural import, according to the ideas they are calculated to convey to those to whom they are addressed.” 13 Am. & Eng. Enc. Law, 378. Or, as Lord Ellen-borough stated in Roberts v. Camden, 9 East, 93, 96, “words are now construed by courts, as they always ought to have been, in the plain and popular sense in which the rest of the world naturally understand them.” Wieman v. Mabee, 45 Mich. 484 (40 Am. Rep. 477); Brettun v. Anthony, 103 Mass. 37. What the article referred to in the communication as having appeared in This Week was, does not appear. It is not given. It is certainly not defamatory to say that that paper “will *254retract its former statement, and publish the facts in the case from my side.”- Neither is it defamatory to say that plaintiff got up the raffle without the consent of the defendant Gladman, or that the defendant Gladman was opposed to it. To oppose it would be very creditable. There is no defamation in the statement that the defendant Gladman had received nothing from the result of the raffle, or that the mortgage was still in the hands of the collector to foreclose. The letter does not charge that plaintiff had received any of the money resulting from the raffle, or that he had anything to do with the matter any further than to appoint a committee. The article cannot be fairly construed into charging plaintiff with having received the money, and a refusal to pay it over. Fairly construed, it means no more than that plaintiff got up a raffle without the consent of defendant Gladman; that he appointed a committee to take charge of it; that defendant Gladman has received nothing from it; that plaintiff said he had received no money from it; that some members purchased tickets (but does not charge that they were purchased of the plaintiff); and that defendant Gladman states the facts, so that those who bought may get their money back. There is nothing in the article which can be construed into charging criminal or degrading conduct on the' part of the plaintiff. No claim is made in the brief of counsel for the plaintiff that this article is libelous because it charges him with engaging in a lottery scheme. If this were so, the article would clearly be libelous, and the judgment should be reversed. The only reason claimed for holding that this article is libelous is that it imputed the crime of obtaining money by false pretenses and the crime of embezzlement.
Judgment affirmed.
Moore and Long, JJ., concurred with Grant, C. J.